—Judgment, Supreme *212Court, New York County (Ira Beal, J.), rendered April 13,1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him to concurrent prison terms of 41/2 to 9 years and 6 months, respectively, unanimously affirmed.
The challenged portions of the People’s summation were proper comment on evidence that permitted an inference of an "acting-in-concert” scheme to sell drugs between defendant and the unapprehended seller (see, People v Ashwal, 39 NY2d 105, 109-110), and did not deprive defendant of a fair trial. Concur—Sullivan, J. P., Ellerin, Rubin, Kupferman and Asch, JJ.